           Case 1:19-cv-09806-RA Document 17 Filed 08/06/20 Page 1 of 1


                                                                      USDC-SDNY
UNITED STATES DISTRICT COURT                                          DOCUMENT
SOUTHERN DISTRICT OF NEW YORK                                         ELECTRONICALLY FILED
                                                                      DOC#:
 JOSHUA BOBE,                                                         DATE FILED: 8-6-20

                              Plaintiff,
                                                                         19-CV-9806 (RA)
                         v.
                                                                              ORDER
 CITY OF NEW YORK et al.,

                              Defendants.



RONNIE ABRAMS, United States District Judge:

         According to the docket, a mediation conference was held on July 24, 2020. No later than

August 13, 2020, the parties shall file a joint letter, updating the Court as to the status of this case,

including the status of the mediation proceedings.

SO ORDERED.

Dated:      August 6, 2020
            New York, New York

                                                    RONNIE ABRAMS
                                                    United States District Judge
